NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12299

     RAYMOND P. VINNIE vs. SUPERINTENDENT, MASSACHUSETTS
               CORRECTIONAL INSTITUTE, NORFOLK.


                         March 21, 2018.


   Supreme Judicial Court, Superintendence of inferior courts.


     In 1993, Raymond P. Vinnie was convicted of murder in the
first degree. After plenary review, we affirmed the conviction
and the denial of his motion for a new trial. Commonwealth v.
Vinnie, 428 Mass. 161, cert. denied, 525 U.S. 1007 (1998),
overruled on another ground by Commonwealth v. Paulding, 438
Mass. 1 (2002). In 2016, Vinnie filed a petition for a writ of
habeas corpus pursuant to G. L. c. 248, § 1, in the county
court, arguing that he was unlawfully imprisoned pursuant to a
void mittimus. A single justice of this court transferred the
petition to the Superior Court. A judge in that court denied
relief. Vinnie then filed a motion in the county court, seeking
to reinstate his petition on the ground that the Superior Court
judge made various procedural and substantive errors. The same
single justice denied the motion without a hearing. Vinnie
appeals from that ruling.

     The single justice properly denied Vinnie's motion to
reinstate the petition. The Superior Court judge's decision
denying habeas relief was reviewable in the ordinary appellate
process. After habeas relief was denied in the Superior Court,
Vinnie "could have obtained review by this court only if he was
granted leave by a single justice pursuant to the gatekeeper
provision of G. L. c. 278, § 33E. He cannot circumvent the
gatekeeper provision by filing his petition in the county court
in the first instance." Tyree v. Commonwealth, 449 Mass. 1034,
1034 (2007), cert. denied, 554 U.S. 926 (2008). There was no
basis to "reinstate" the petition in the county court.
                                   Judgment affirmed.


     Raymond P. Vinnie, pro se.
     Eric A. Haskell, Assistant Attorney General, for the
respondent.